Per Guriarn.

The defendant properly excepted to a ruling by which he was prevented from showing that at the time of the making of the alleged agreement a certain statement was made by Mr. Cade, one of the persons through whom the agreement was claimed to have been made, with respect to his reason for not signing a paper presented to him for signature. The statement was relevant as tending to show one of the circumstances surrounding the making of the alleged contract and bore upon the probability of the truth of the plaintiff’s version. It might, if admitted, have had material weight with the jury, and so its exclusion was prejudicial error.
The judgment is reversed and a new trial is ordered, with costs to the appellant to abide the event.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.